     Case 2:20-cv-01122-GMN-EJY Document 20 Filed 03/17/21 Page 1 of 6




 1   RAMZY P. LADAH, ESQ.
     Nevada Bar No. 11405
 2   CARL R. HOUSTON, ESQ.
     Nevada Bar No. 11161
 3   LADAH LAW FIRM
     517 S. Third Street
 4   Las Vegas, NV 89101
     litigation@ladahlaw.com
 5   T: 702.252.0055
     F: 702.248.0055
 6   Attorney for Plaintiffs
                             UNITED STATES DISTRICT COURT
 7
                           DISTRICT OF NEVADA, SOUTHERN DIVISION
 8

 9    CARL BONGIOVANNI, individual;                         Case No.: 2:20-cv-01122-GMN-EJY

10                          Plaintiff,
             vs.
11                                                          STIPULATION AND ORDER TO
      SAM’S WEST, INC. dba SAM’S CLUB #4983, a              EXTEND DISCOVERY DEADLINES
12    foreign corporation; DOES I through XXX,              (SECOND REQUEST)
13    inclusive and ROE BUSINESS ENTITIES I
      through XXX, inclusive,
14
                            Defendants.
15

16
            Pursuant to LR 6-1 and LR 26-4, and for good cause shown, the parties, by and through
17
     their respective counsel of record hereby stipulate and agree to and jointly move this Honorable
18
     Court for an order to continue discovery by sixty (60) days as indicated below.
19
     I.     INTRODUCTION AND PERTINENT BACKGROUND
20
            On August 16, 2018, Plaintiff purchased packaged beef from Defendant within Defendant’s
21

22   premises. Defendant advertised the packaged beef as safe to eat and sold the beef to Plaintiff for

23   consumption.    Upon consuming the beef, a day later, Plaintiff immediately felt ill.      Plaintiff

24   presented to the hospital wherein he learned he suffered serious food poisoning due to salmonella.
25   Plaintiff soon thereafter learned there was a recall by Defendant of some beef products for concerns
26
     of salmonella contamination. Plaintiff suffered serious and substantial injuries that required
27
     immediate and subsequent medical attention. Plaintiff alleges that his injuries are a direct and
28


                                                  Page 1 of 6
     Case 2:20-cv-01122-GMN-EJY Document 20 Filed 03/17/21 Page 2 of 6




 1   proximate result of Defendant’s negligence regarding the handling of the subject beef, including the

 2   purchasing, inspecting, marketing and selling of the subject beef to Plaintiff.
 3
            Plaintiff filed his compliant in the District Court, Clark County, Nevada and Defendant
 4
     removed the lawsuit to the United States District Court, District of Nevada.
 5
            On November 23, 2020, Defendant’s new Counsel Joshua Evan Swiger received approval to
 6
     practice in the United States District Court, District of Nevada.
 7
            Due to the transition of the attorneys for Defendant, and issues related to the Defendant’s
 8
     business as a result of the busy period surrounding fall and winter holidays, Plaintiff’s discovery
 9
     requests propounded on Defendant on October 29, 2020 remained unanswered. Plaintiff’s Counsel
10
     granted Defendant an extension to January 14, 2021. The Parties have agreed to the terms of
11
     Defendant’s protective order regarding requested documents and have provided them to Plaintiff.
12
            The Parties are requesting an extension of the current discovery deadlines as they are
13
     actively participating in settlement discussions.
14
            Currently, the deadline to disclose expert witnesses is April 5, 2021 and the Parties do not
15
     want to undergo costs to retain expert witnesses if this matter can settle.
16
            Therefore, in an abundance of caution, the Parties are requesting an additional sixty-days to
17
     complete discovery as detailed below.
18
     II.    DISCOVERY COMPLETED TO DATE
19
            The parties have completed the following disclosures and discovery:
20
            1.      The Parties have served initial disclosures and supplements thereto.
21
            2.      The Parties propounded and have responded to discovery requests.
22
            3.      The Defendant has served subpoenas to Plaintiff’s medical providers.
23
            4.      The Parties continue to supplement their initial disclosures.
24
     III.   SPECIFIC DISCOVERY REMAINING TO BE COMPLETED
25
            1.      Depositions of parties and/or witnesses;
26
            2.      Expert disclosures;
27
            3.      Depositions of treating physicians,
28
                                                    Page 2 of 6
     Case 2:20-cv-01122-GMN-EJY Document 20 Filed 03/17/21 Page 3 of 6




 1            4.     Expert depositions;

 2            5.     Additional written discovery as necessary;

 3            6.     Disclosure of additional documents;

 4            7.     Subpoena/Obtain additional documents as necessary; and

 5            8.     The parties also anticipate that they may need to conduct other forms of discovery,

 6   though not specifically delineated herein, and anticipate doing so only on an as-needed basis.

 7   IV.      REASON & BASIS OF EXTENSION OF DISCOVERY DEADLINES REQUEST

 8            Good Cause Exists to Extend Existing Discovery Deadlines

 9            Pursuant to FRCP 16(b), a movant must establish “good cause” for amending any

10   scheduling order, including the deadline for the close of discovery. See Johnson v. Mammoth
11
     Recreations, Inc., 975 F.2d 604, 608-09 (9th Cir. 1992); see also Local Rule 26-4; Werbicky v.
12
     Green Tree Servicing, LLC, No. 2:12-CV-01567-JAD, 2014 WL 5470466, at *1 (D. Nev. Oct. 27,
13
     2014).
14
              In determining whether “good cause” exists, the Court “primarily considers the diligence of
15

16   the party seeking the amendment.” Johnson, 975 F.2d at 609. “The district court may modify the

17   pretrial schedule ‘if it cannot reasonably be met despite the diligence of the party seeking the
18   extension.” Id. (quoting Fed. R. Civ. P. 16). The Court may also consider the prejudice the party
19
     will suffer as a result of not obtaining that discovery, although such a factor is secondary to due
20
     diligence. Id. The district court has discretion in making such a determination. Id.
21
              Should the Court find “good cause” exists, it must then consider whether there is a showing
22

23   of excusable neglect as to why the deadline was not completed before it passed. Nunez, supra.

24   “Excusable neglect encompasses situations in which the failure to comply with a filing deadline is

25   attributable to negligence.” Id. (citing Lemoge v. U.S., 587 F.3d 1188, 1195 (9th Cir. 2009). “There
26   are at least four factors in determining whether neglect is excusable: (1) the danger of prejudice to
27
     the opposing party; (2) the length of the delay and its potential impact on the proceedings; (3) the
28
                                                   Page 3 of 6
     Case 2:20-cv-01122-GMN-EJY Document 20 Filed 03/17/21 Page 4 of 6




 1   reason for the delay; and (4) whether the movant acted in good faith.” Id. (citing Bateman v. U.S.

 2   Postal Serv., 231 F.23d 1220, 1223-24 (9th Cir. 2000)). “The determination of whether neglect is
 3
     excusable is ultimately an equitable one, taking account of all relevant circumstances surrounding
 4
     the party’s omission.” Id. (citing Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S.
 5
     380, 395 (1993)) (emphasis added). Based on the foregoing conveyed reasons, and throughout this
 6
     stipulation, the parties contend that the circumstances in this case meet each requirement for an
 7

 8   order to continue discovery. An examination of the Bateman factors also weighs in favor of

 9   granting the parties’ motion to reopen and extend the discovery deadlines:
10           a.   The Dangers of Prejudice to the Opposing Party
11
             Here, the analysis is simple—the parties are stipulating to continue discovery to avoid
12
     prejudice imposed upon them if the extension is denied. In fact, both parties submit they will be
13
     equally prejudiced if the Court does not grant a continuation of the discovery deadlines in this case.
14

15           b. The Length of the Delay and Its Potential Impact on the Proceedings

16           Due to the reasons primarily discussed in Section (IV)(c), the parties request for an

17   additional 60 days to complete discovery. Furthermore, the parties do not believe that the request

18   will impact—let alone—delay a prospective trial date given the current pandemic climate and

19   unlikeness of trial during the next few months.

20           c. The Reason for the Delay
21           The Parties are actively participating in settlement discussions and do not want to expend
22   additional costs to retain experts if this matter can settle.
23
             d. Whether Movants Acted in Good Faith
24
             Based on the foregoing, the parties’ position is that they have acted in good faith as all
25
     parties have agreed to stipulate to continue the discovery deadlines that are necessary and
26

27   warranted. In the absence of a stipulation, they would equally prejudiced because they would be

28   unable to conduct the necessary discovery to both prosecute and defend the instant case.

                                                      Page 4 of 6
     Case 2:20-cv-01122-GMN-EJY Document 20 Filed 03/17/21 Page 5 of 6




 1          Finally, again, all parties participating in the litigation seek the discovery extension.

 2   Therefore, the parties respectfully submit that as joint movants, who are actively engaged in the
 3
     discovery process, have acted in good faith in seeking the extension requested herein.
 4
            In sum, the parties have diligently conducted discovery and are continuing to work
 5
     cooperatively to complete the remaining discovery in order to prepare for trial. Good cause exists
 6
     for modification of the current scheduling order to avoid prejudice to the parties.
 7
     V.     CURRENT SCHEDULE TO COMPLETE REMAINING DISCOVERY:
 8
            Motions to Amend or Add Parties:               03/05/2021
 9
            Initial Expert Disclosures:                    04/05/2021
10
            Rebuttal Expert Disclosure:                    05/05/2021
11
            Close of Discovery:                            06/04/2021
12
            Dispositive Motion Deadline:                   07/05/2021
13
            Joint Pre-Trial Order                          08/05/2021
14
     VI.    PROPOSED SCHEDULE FOR COMPLETING DISCOVERY
15
            Motions to Amend or Add Parties:               05/04/2021
16
            Initial Expert Disclosures:                    06/04/2021
17
            Rebuttal Expert Disclosure:                    07/06/2021
18
            Close of Discovery:                            08/03/2021
19
            Dispositive Motion Deadline:                   09/03/2021
20
            Joint Pre-Trial Order                          10/04/2021
21
     VII.   CURRENT TRIAL DATE:
22
            No trial has been scheduled in this matter. A joint proposed pretrial order is due on August
23
     5, 2021, or 30 days following this Court's ruling on any dispositive motions, if filed. The parties
24
     seek additional time so that the same proposed pretrial order is due October 4, 2021 or 30 days after
25
     this Court's ruling on dispositive motions.
26
     VIII. REQUEST NUMBER:
27
            This is the Second request for an extension of time to complete discovery.
28
                                                   Page 5 of 6
     Case 2:20-cv-01122-GMN-EJY Document 20 Filed 03/17/21 Page 6 of 6




 1          Wherefore, the parties respectfully request that the Court grant this request to extend the

 2   discovery deadlines as outlined above.

 3                  IT IS SO AGREED.

 4   Dated this 15th day of March 2021.             Dated this 16th day of March 2021.

 5   LADAH LAW FIRM                                 WEINBERG, WHEELER, HUDGINS, GUNN
                                                    & DIAL, LLC
 6

 7   /s/ Ramzy P. Ladah                             /s/ Joshua E. Swiger
                                                    ____________________________________
 8   RAMZY P. LADAH, ESQ.                           DANIELA LABOUNTY, ESQ.
     Nevada Bar No. 11405                           Nevada Bar No. 13169
 9   CARL. R. HOUSTON                               6385 S. Rainbow Boulevard, Suite 400
     Nevada Bar No. 11161                           Las Vegas, Nevada 89118
10
     517 S. Third Street                            And
11   Las Vegas, Nevada 89101                        JOSHUA E. SWIGER
     Attorneys for Plaintiff                        (Admitted Pro Hac Vice)
12                                                  WEINBERG, WHEELER, HUDGINS,
                                                    GUNN & DIAL, LLC
13                                                  3344 Peachtree Road, N.E. Suite 2400
14                                                  Atlanta, Georgia 30326
                                                    Attorneys for Defendant
15                                                  Sam's West, Inc., d/b/a/ Sam's Club #4983

16                                                ORDER
17          Pursuant to stipulation by the parties and for good cause shown, the deadlines and discovery
18   schedule in this case are extended and continued as follows:
19          Motions to Amend or Add Parties:              05/04/2021
            Initial Expert Disclosures:                   06/04/2021
20
            Rebuttal Expert Disclosure:                   07/06/2021
21          Close of Discovery:                           08/03/2021
            Dispositive Motion Deadline:                  09/03/2021
22          Joint Pre-Trial Order                         10/04/2021
23          IT IS SO ORDERED.
24

25          DATED March 17, 2021.

26

27                                            _________________________________________
                                                        ELAYNA J. YOUCHAH
28                                               UNITED STATES MAGISTRATE JUDGE
                                                  Page 6 of 6
